                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

DWAYNE CAMPBELL                                                                                      PLAINTIFF

V.                                                                                NO. 4:18-CV-244-DMB-RP

PAMELA ROBINSON, et al.                                                                          DEFENDANTS


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         On January 23, 2019, United States Magistrate Judge Roy Percy issued a Report and

Recommendation recommending that Dwayne Campbell’s “case be dismissed without prejudice

for failure to prosecute and for failure to comply with an order of the court under [Federal Rule of

Civil Procedure] 41(b).”1 Doc. #6 at 1. No objections to the Report and Recommendation have

been filed.

         Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

         The Court has reviewed the Report and Recommendation and finds that it is neither clearly

erroneous nor contrary to law. Accordingly, the Report and Recommendation [6] is ADOPTED

as the order of this Court, and this case is DISMISSED without prejudice for failure to prosecute

and failure to comply with a court order.


1
 The Report and Recommendation states that Campbell failed to comply with the November 30, 2018, order requiring
him “to complete and return forms necessary to the expeditious administration of this case within 30 days.” Doc. #6
at 1. The copy of the November 30 order sent by the Court to Campbell at the address listed on his complaint was
returned as undeliverable. Doc. #5. Inexplicably, a forwarding mail label appears to have been placed over the printed
address on the envelope. Campbell, however, has not notified the Court of any update to his address.
SO ORDERED, this 10th day of April, 2019.

                                        /s/Debra M. Brown
                                        UNITED STATES DISTRICT JUDGE




                                    2
